Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/8/2022, with respect to the previous objections to the drawings have been fully considered and are persuasive.  Applicant has submitted a replacement Figure 6 and amended claim 9 to obviate the issues.  The previous objections to the drawings have been withdrawn. 

Applicant's arguments filed 8/8/2022 regarding the previous objection to claim 5 (see nonfinal action dated 5/6/2022, refer to FP #9) have been fully considered but they are not persuasive.
Applicant argues amendment to the claim obviates the issues.
Examiner respectfully disagrees.  Examiner considers claim 5 requires further amendment.

Applicant’s arguments, see Remarks, filed 8/8/2022, with respect to the previous objection to claim 5 (see nonfinal action dated 5/6/2022, refer to FP #10) have been fully considered and are persuasive.  Applicant has amended claim 5 to obviate the issue.  The previous objection of claim 5 (see nonfinal action dated 5/6/2022, refer to FP #10) has been withdrawn. 

Applicant’s arguments, see Remarks, filed 8/8/2022, with respect to the previous 112(b) rejection of claim 8 have been fully considered and are persuasive.  Applicant has amended claim 8 to obviate the issue.  The previous 112(b) rejection of claim 8 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 8/8/2022, with respect to the previous 103 rejection(s) of claim(s) 1 under modified Kang have been fully considered and are persuasive.  Applicant has amended claim 1 regarding the filter which does not appear to be taught by modified Kang.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kang, Choi, and newly cited Moon et al. (US 8484860, “Moon”).  Moon teaches applying a filter assembly at/near the inlet of an air circulation channel (see Moon’s Figures 4-6, accommodating space 20, blower 34, inlet 35, filter assembly 100).

Claim Objections
Claim 5 objected to because of the following informalities:  on line 3, “exchange heat with air moving by the lower fan with heat,” should be “exchange heat with air moving by the lower fan,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 8-9 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “an outlet positioned above the chamber”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 2-3, chamber 12a, first outlet 12f.  specification, [0079]).  The disclosure describes the outlet 12f as being placed “in” an upper portion of the chamber 12a.  
Claim 1 introduces an inlet and an upper duct, then further recites “a filter provided on the upper duct”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figure 3, first inlet 12d, dust collecting filter 12e, upper ducts 13 & 14.  specification, [0076]).  The filter appears to be provided in/on the inlet, which is a distinct structural element from the upper duct.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20210222350, “Kang”) in view of Choi et al. (US 20170342651, “Choi”) and Moon et al. (US 8484860, “Moon”).
Kang teaches a multi-functional storage system comprising the following of claim 1 except where underlined:

For Claim 1:
A clothes care apparatus comprising: 
a chamber (see Figures 1-9, storage compartment 100); 
an upper fan positioned above the chamber and configured to move air in a down direction of the chamber (see Figures 1-9, recirculation module 300.  [0015], [0090]); 
an outlet positioned above the chamber, and configured to guide the air that is moved in the down direction of the chamber by the upper fan (see Figures 1-9, storage compartment 100, recirculation module 300.  refer to outlet of recirculation module 300 which supplies storage compartment 100); 
an inlet positioned inside the chamber, and provided to introduce air of the chamber according to operation of the upper fan (see Figures 1-9, storage compartment 100, recirculation module 300.  refer to outlet of storage compartment 100 which supplies recirculation module 300); 
an upper duct provided to connect the inlet and the outlet, and provided to comprise the upper fan therein (see Figures 1-9, recirculation module 300.  refer to duct body thereof which would contain the blower of recirculation module 300);
a lower fan positioned below the chamber and configured to move the air in an up direction of the chamber (see Figures 1-9, blower unit 230.  [0013]); 
a first motor configured to rotate the upper fan; 
a second motor configured to rotate the lower fan; 
a filter provided on the upper duct, and configured to collect dust from the air within the chamber; and 
a controller configured to control the first motor and the second motor in a plurality of time sections (see Figures 1-9, control unit 610, S100 & S110.  [0053], [0083]-[0116]).  The user can use control unit 610 to execute the various modes.  The modes include a clothes care mode (see Figure 9), a door drying mode including (see Figures 6-7), and an air cleaning mode (see Figure 8).  The clothes care mode is performed for a duration (see [0087]), and can be followed up by the door drying mode can be automatically started afterwards for a predetermined time (see [0098]). 

Kang does not teach the recited filter.  Additionally, it may be argued regarding Kang teaching motorized fans.   

Regarding the motorized fans, Kang teaches blower unit(s).  Examiner considers one of ordinary skill in the art would expect these to be motorized fans, but if challenged, Examiner refers to Choi as teaching a blower fan module comprising a motorized fan (see Figures 2-4, blower fan module 32.  [0047]-[0048]).  Using a blower fan module/motorized blower fan as taught by Choi for Kang’s blower unit(s) would predictably still result in the air being blown/driven in a particular direction (see (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kang, and more particularly to use blower fan modules/motorized blower fans for the blower units as taught by Choi, because modification would yield a predictable variation of Kang resulting in the air being blown.  

Regarding the filter, Examiner considers it well-known to apply filters at/near the inlet of air circulation channels and refers to Moon (see Moon’s Figures 4-6, accommodating space 20, blower 34, inlet 35, filter assembly 100).  Applying a filter at/near the inlet of Kang’s recirculation module 300 would predictably remove dust/lint from the air being recirculated (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kang and more particularly to apply a filter at/near the inlet to Kang’s recirculation module 300 because such practice is well-known in the art in view of Moon so as to remove dust/lint from the recirculated air.  

Modified Kang teaches claim 1.
Modified Kang also teaches the following:

For Claim 2:
The clothes care apparatus of claim 1, further comprising: 
an inputter configured to receive information about an execution course from a user (see Kang’s Figures 1-2, control unit 610.  [0053]), 
wherein, when the information about the execution course indicates a dust removal course, the controller is configured to control the first motor and the second motor in the plurality of time sections (see Kang’s Figures 1-2, control unit 610.  [0053]).  The control unit 610 would allow selection of various modes.

For Claim 8:
The clothes care apparatus of claim 1, wherein the controller is configured to change an rpm of at least one of the first motor and the second motor when changing between any of the plurality of time sections (see Figures 1-9, control unit 610, S100 & S110.  [0053], [0083]-[0116]).  The recirculation module 300 (and its associated recirculation blower) would have its rpm changed depending on the mode (e.g. compare Figures 6-9 regarding its operation).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20210222350, “Kang”) in view of Choi et al. (US 20170342651, “Choi”) and Moon et al. (US 8484860, “Moon”) as applied to claim 1 above, and further in view of Dhaemers (US 5369892).
Modified Kang teaches claim 1.
Modified Kang teaches the following of claim 5 except where underlined:

For Claim 5:
The clothes care apparatus of claim 1, further comprising: 
an upper heater configured to heat air moving by the upper fan; and 
a lower heat exchanger configured to exchange heat with air moving by the lower fan with heat (see Kang’s Figures 1-9, dehumidifcation unit 260.  [0076]-[0077]), 
wherein the controller drives at least one of the upper heater and the lower heat exchanger in at least one time section among the plurality of time sections (see Kang’s [0110]).

Modified Kang does not teach an upper heater.
Examiner however, considers it well-known to include a heater in a circulation duct and refers to Dhaemers, who teaches applying a heater to heat the circulated air (see Dhaemers’ Figure 6, air grills 63-64, heater 73, first fan 74).  Applying a heater to Kang’s recirculation module 300 would predictably also offer to supplement heating provided by dehumidification unit 260 (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kang, and more particularly to apply a heater to recirculation module 300 so as to supplement heating of the circulated air as taught by Dhaemers.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20210222350, “Kang”) in view of Choi et al. (US 20170342651, “Choi”) and Moon et al. (US 8484860, “Moon”) as applied to claim 1 above, and further in view of Lee et al. (US 20210071345, “Lee”).
Kang teaches an “air shot hanger” (see Kang’s Figure 2b, refer to hanger.  [0062]), but does not explicitly teach the following:

For Claim 9:
The clothes care apparatus of claim 1, further comprising: 
a hanger positioned in the inside of the chamber, wherein clothes are hung on the hanger, 
wherein the hanger comprises a connection tube that is connected to the outlet, 
wherein the connection tube is configured to receive air from the outlet and to discharge the air received from the outlet to an internal surface of the clothes, and 
wherein the outlet is configured to discharge air that is not received by the connection tube to an external surface of the clothes.

Lee however, teaches an “air shot hanger” which is similarly fed by the recirculation module (see Lee’s Figures 5-9, recirculation module 300, recirculation intake port 312, recirculation discharge port 315, air shot hanger mounting part 340, air shot hanger 350. air shot discharge port 355).  Lee’s air shot hanger mounting part 340 reads on the outlet.  The top of air shot hanger 350 would have a connection tube to communicate with air shot hanger mounting part 340.  Lee describes in [0099] that the air shot hanger 350 is detachable, such that the air show hanger mounting part 340 can discharge air without the air show hanger 350.  Using Lee’s air shot hanger 350 for Kang’s air shot hanger constitutes a simple substitution (see MPEP 2143, "(B) Simple substitution of one known element for another to obtain predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kang and more particularly to use Lee’s air shot hanger for Kang’s air shot hanger because said modification constitutes a simple substitution of hangers.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718